Citation Nr: 0530928	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-15 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs





INTRODUCTION

The veteran served from January 1972 to October 1973.  This 
case was previously before the Board and was remanded.  The 
case has been returned for further appellate consideration.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifest during service 
and a psychosis was not manifest to a compensable degree 
within one year of separation from service.

2.  The veteran's psychiatric disorder is not attributable to 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letters from the 
RO to the appellant in May 2001, March 2002 and June 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes some notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the notices, 
the supplemental statement of the case issued constituted 
subsequent process.  The appellant has not shown how any 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports (hospital records) are on file.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Psychiatric Disorder

The veteran has appealed the denial of service connection for 
a psychiatric disability.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2005).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a psychosis when 
it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he has a psychiatric disorder due to 
service, to include being hit on the head during service.  
Clearly, a veteran is competent to report that he was struck 
on the head during a certain time frame.  However, a layman 
is not competent to establish the etiology of a disease.  Our 
review reflects that the service medical records were silent 
for complaints, findings or manifestations of a psychiatric 
disorder or a head injury.  Rather, the examination for 
release from duty disclosed that the head, scalp and 
psychiatric systems were normal.  Subsequent to service, a 
psychiatric disorder has been diagnosed.  

In July 1985, the veteran was seen at St. Luke's.  He 
reported that he had recently returned from Europe and was 
experiencing feelings of paranoia.  He reported that he had 
been paranoid once, ten years earlier and had sought therapy.  
The diagnoses included acute paranoid disorder.  In September 
1985, he was admitted to a private hospital and the diagnoses 
included rule out bipolar disorder.  

In June 1990, he was seen at St. Luke's Hospital because he 
was stressed.  It was reported that he had his first episode 
of paranoia in 1972 when he was in the military.  He 
described episodes about how people were out to get him.  He 
reported that he was never treated for the episode.  It was 
noted in the history that he was first hospitalized in 1985. 

A subsequent VA record reflects that the veteran had been 
admitted to a ward in March 2001.  He had a fixed delusional 
system that included the involvement of the FBI, the Mafia, 
the police, secret service, the postal service and the 
Railroad Commission.  It was noted that he had been followed 
for 15 years at different facilities.  Schizoaffective 
Disorder was diagnosed.  

It is clear that the veteran has a psychiatric disability.  
However, there is no competent evidence relating a 
psychiatric disability to a reported head injury.  
Furthermore, the veteran's own attempt at self-diagnosis is 
not competent.  The veteran has also reported for treatment 
purposes that he had his first episode of paranoia in 1972.  
However, the veteran is not a reliable historian.  He has 
reported that the police, secret service, mafia and other 
agencies are against him.  He has reported that he was held 
back in school because a teacher had a grudge against him.  
He has made comments regarding a television station and a 
radio station.  He has reported that transmitters had been 
implanted in his teeth.  Furthermore, in 1985, he reported 
that he had had his first paranoid experience ten years 
earlier, rather than during service.

A layman may be competent to report that he has paranoia or 
that people are out to get him.  A layman may also be able to 
report when such thoughts started.  However, competence must 
be distinguished from credibility.  The Board has carefully 
reviewed all the evidence of record and concludes that the 
veteran is not capable of providing a reliable history.  
Furthermore, other evidence that may corroborate his account 
does not exist.  The Board again notes that there is no 
competent evidence of a psychiatric disorder during service 
or within one year of separation and the separation 
examination disclosed that he was normal.

In regard to his reported history of a 1972 episode (reported 
in 1990), evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  His report of 
a 1972 experience is in conflict with the contemporaneous 
records and in conflict with other statements made by him 
regarding his history.  The most probative evidence 
establishes that a psychiatric disorder was not manifest 
during service or within one year of separation and that the 
current disability is unrelated to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.




ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


